DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5–7, 9–12, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schultink et al., US 2009/0308032 A1, alone, or in view of Sauer et al., US 2013/0036717 A1.
Regarding claim 1, Schultink teaches a vacuum cleaner filter bag 1.  Schultink Fig. 1, [0027].  Note that the preamble limitation indicating that the filter bag is “for an upright vacuum cleaner” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  See MPEP 2111.02(II).
  The filter bag 1 can be rectangular.  Schultink [0027].  Therefore, it can have a length and a width, so that the bag 1 has a long side and a narrow side.  Id.  The filter bag 1 further comprises a first layer 8 of filter material (the “first bag wall”), and a second layer 7 of filter material (the “second bag wall”).  Id. at Fig. 2, [0028].  The first and second layers 8, 7 are joined by welding 11 circumferentially at an edge so that the bag 1 is completely closed.  Id. at Fig. 1, [0027].  The filter bag 1 comprises an internal space.  Id. at [0015].  The bag 1 further comprise an inlet opening 6 through which air to be cleaned can flow into the bag 1.  Id. at Fig. 1, [0027].  The inlet opening 6 can be located in either of the first or second layers 8, 7.  Id. at claim 23.  Therefore, it would have been obvious for the inlet opening 6 to be located in the first layer 8.  The inlet opening 6 comprises a retaining plate enclosing the opening 6.  Id. at [0011].
The first layer 8 has a folding which comprises a first side fold (the left-hand inner fold seen in Fig. 2) and a second side fold (the left-hand outer fold seen in Fig. 2).  Schultink Fig. 2, [0027].  The first and second side fold extend in a longitudinal direction of the bag.  Id.  The first and second side fold extend substantially parallel to each other.  Id.  The first side fold has a fold member 10 (the “first leg”) and a fold member 9 (the “second leg”).  Id. at Fig. 2, [0028].  The fold member 10 connects the first and second side folds.  Id.  The fold member 9 connects the first side fold with the second layer 7 at the joined edge 11.  Id.  The fold member 10 is shorter than the fold member 9.  Id.  
The folding of the first layer 8 has four side folds, with the folding being configured symmetrically with respect to the first layer 8.  Schultink Fig. 2, [0028].

    PNG
    media_image1.png
    846
    1393
    media_image1.png
    Greyscale


Schultink differs from claim 1 because it does not disclose the dimensions of the filter bag 1.  Therefore, the reference fails to provide enough information to teach (1) the ratio of the length to the width of the bag 1 is greater than 1.5, and (2) the length ratio of the fold member 10 (the “first leg”) to the fold member 9 (the “second leg”) being 0.1 to 0.8.
But Schultink teaches that the shape of the bag can be adjusted from a square to rectangular shape, as desired.  Schultink [0027].  Therefore, it would have been obvious for the ratio of length to width of the bag to be adjusted to greater than 1.5, depending on the desired rectangular shape of the filter bag.  
Schultink also teaches that fold member 10 (the “first leg”) is shorter than the fold member 9 (the “second leg”).  Schultink Fig. 2, [0028].  This difference in length creates a trapezoidal fold-in when the bag 1 is flattened.  Id.  It would have been obvious for the ratio of the fold member 10 to the fold member 9 to be 0.1 to 0.8, depending on the desired shape of the trapezoidal fold-in.  
Schultink also differs from claim 1 because it does not disclose the dimensions used to locate the retaining plate (the plate surrounding inlet opening 6) on the bag 1.  Therefore, the reference fails to provide enough information teach the following limitations:
(1) “the retaining plate with the inlet opening is disposed in a ratio of a minimum spacing (d) of the retaining plate to a narrow-side join of the vacuum cleaner filter bag, relative to a dimensioning of the retaining plate in the longitudinal direction of the vacuum cleaner filter bag, is <0.2” or 
(2) “the narrow side (SS) of the vacuum cleaner filter bag is disposed projecting, so that a ratio of a projection (d’) of the retaining plate to the narrow-side join of the vacuum cleaner filter bag relative to the dimensioning of the retaining plate in the longitudinal direction of the vacuum cleaner filter bag, is <0.5.”

For the first limitation, the disclosure says that this ratio causes the retaining plate to be close to the narrow side (SS) of the bag.  See Spec. filed Oct. 05, 2016 (“Spec.”) p. 7.  Also, the Applicant acknowledges that this ratio can be represented by the formula “d/L6” based on the illustration of Fig. 2a of the disclosure.  See Applicant Rem. filed June 24, 2022 (“Applicant Rem.”) 8.  In this formula, “d” is the distance from one end of the plate to the narrow side (SS) of the bag, while “L6” is the length of the plate from top to bottom.  Id.  As such, the ratio in the first limitation will decrease the closer that the plate is moved toward the narrow side of the bag, assuming the length of the plate remains constant.

    PNG
    media_image2.png
    672
    724
    media_image2.png
    Greyscale


For the second limitation, the Applicant acknowledges that this this ratio can be represented by the formula “d’/L6” based on the illustration of Fig. 2b of the disclosure.  See Applicant Rem. 8.  In this formula, “d’” is the distance from a portion of the plate 6 to the narrow side (SS) of the bag, while “L6” is the length of the plate from top to bottom.  Id.  Based on Fig. 2b, if the plate 6 was spaced below the narrow side SS, the ratio would be <0.5.  This is because d’ is negative below the narrow side SS.

    PNG
    media_image3.png
    587
    692
    media_image3.png
    Greyscale


Schultink appears to illustrate that the retaining plate is located around the middle of the bag 1, because Figs. 3–6 appear to show the inlet 6 being centrally located.  The ratio from limitation (2) is <0.5 when the plate is in the middle of the bag, because d’ is negative in this configuration.
Note that it also would have been obvious to move the plate around the inlet 6 in Schultink to be near the top, narrow side of the bag, in view of Sauer, such that it teaches the ratios in limitations (1) and (2).  Specifically, Sauer discloses a vacuum cleaner filter bag comprising a retaining plate 512 that surrounds an inlet 511.  See Sauer Fig. 5, [0092].  Sauer teaches that the location of the retaining plate on the bag is a matter of routine engineering choice.  Id.  The retaining plate 512 can be located in the upper half of the bag, as illustrated in Fig. 5.  Or the retaining plate 512 can be positioned at another side of the bag, for example centrally.  Id.

    PNG
    media_image4.png
    573
    563
    media_image4.png
    Greyscale


It would have been obvious for the retaining plate around the inlet 6 in Schultink to be located in the upper half of the filter bag 1, near the narrow upper side of the bag 1, because Sauer teaches that the retaining plate of a vacuum cleaner bag can be located in the upper half or central portion of the bag.  See Sauer [0092].  It would have been an obvious engineering choice for the mounting plate to be spaced from the top of the bag 1, to be within either of the claimed ratios, depending on the desired distance of the plate from the top of the bag.  
Claim 5 requires for the bag of claim 1, the first leg is disposed on the side of the second leg which is oriented away from the interior.  The filter bag also comprises a third side fold comprising a third leg and a fourth leg.  The third leg is disposed on the side of the fourth leg oriented away from the interior.
The fold member 10 (the “first leg”) is disposed on the side of the fold member 9 (the “second leg”) which is oriented away from the interior of the bag.  Schultink Fig. 2, [0028].  The filter bag 1 comprises a third side fold (the right-hand interior fold) comprising a fold member 10’ (the “third leg”) and a fold member 9’ (the “fourth leg”).  Id.  The fold member 10’ is disposed on the side of the fold member 9’ oriented away from the interior.  Id.

    PNG
    media_image5.png
    910
    1314
    media_image5.png
    Greyscale

Claim 6 requires for the filter bag of claim 1, the retaining plate is disposed on a leg joining the second side fold and a fourth side fold.
As noted, it would have been obvious for the inlet opening 6 and retaining plate to be located on the first layer 8.  Schultink Fig. 1, [0027], claim 23.  With this configuration, the retaining plate is on the flat leg extending from the second side fold to the exterior fold on the right-hand side of the bag 1.  This flat leg corresponds to the “leg.”  The exterior fold on the right-hand side of the bag 1 is the “fourth side fold.”

    PNG
    media_image6.png
    849
    1369
    media_image6.png
    Greyscale

Claim 7 requires for the bag of claim 6, the leg joining the second side fold and the fourth side fold is dimensioned to be at least as wide as a width of the retaining plate.
It would have been obvious for the flat leg in Schultink’s first layer 8, to be at least as wide as the width of the retaining plate, because the opening 6 and the retaining plate are held on this flat leg.  Schultink Figs. 1, 2, [0028], claim 23.
Claim 20 requires for the bag of claim 7, the width of the leg joining the second side fold and the fourth side fold has 1.1 to 5 times the width of the retaining plate.
In Schultink, the retaining plate is held on the flat leg, as explained above.  Schultink Figs. 1, 2, [0028], claim 23.  The retaining plate does not operate as a filter.  Rather, the retaining plate provides structural support for the inlet opening 6.  Id. at [0037].  However, the material used to construct the flat leg is filter material, and therefore operates to filter particulates from the fluid passing through this leg.  Id. at [0027].   A person of ordinary skill in the art would understand that it would be undesirable for the retaining plate to extend the entire width of the flat leg, because this would reduce the filtration area of the filter bag 1.  Therefore, it would have been obvious for the width of the flat leg to be at least 1.1 times the width of the retaining plate, to ensure that there is sufficient filtration area for the filter bag 1 to operate efficiently.   
Claim 9 requires for the bag of claim 1, the folding is configured such that the respective legs of the respective side folds are situated on upon the other in a storage sate, and the retaining plate is disposed on an outermost leg.
Schultink teaches this configuration, as seen in Fig. 1. The retaining plate and the inlet opening 6 are disposed on the “leg” seen in the annotated version of Fig. 2 in the rejection of claim 6, above.  This leg is an outermost leg.
Claim 10 requires for the bag of claim 1, the ratio of length to width is greater than 2.  Claim 21 requires for the bag of claim 1, the ratio of length to width is greater than 3.
Schultink teaches that the shape of the bag can be adjusted from a square to rectangular shape, as desired.  Schultink [0027].  Therefore, it would have been obvious for the ratio of length to width to be adjusted to greater than 2, depending on the desired rectangular shape of the filter bag.  
Claim 11 requires for the bag of claim 1, the second bag wall has no folding.
In Schultink, the second layer 7 has no folding, as seen in Figs. 1 and 2.  Schultink Figs. 1, 2, [0027].
Claim 12 requires for the bag of claim 1, the filter material of the first and second bag wall is a nonwoven material.
The first and second layers 8, 7 are manufactured from a nonwoven material.  Schultink Fig. 1, [0027].
Response to Arguments
The Examiner has updated the rejection to better explain how the prior art teaches, or renders obvious the ratios provided in claim 1.  
The Applicant argues that the claimed ratios provide a solution to incomplete unfolding.  See Applicant Rem. 8 (citing [0018]–[0020] and [0022] of corresponding U.S. Pre-Grant Publication, US 2017/0202417 A1).  
These paragraphs do not illustrate that the claimed ratios are critical, because they do not provide a nexus between the particular ratios as claimed, and there is no evidence the incomplete unfolding described in [0022] would have been unexpected.
The Applicant argues that it would not have been obvious to modify Schultink to teach the claimed ratios, asserting that Schultink does not discuss or intend to open or mechanically unfold the vacuum cleaner filter bag, as indicated in Fig. 5 of the present application by means of a retaining plate surrounding the opening.  See Applicant Rem. 10.  
The Examiner respectfully disagrees.  It would have been obvious to move the retaining plate that surrounds the inlet 6 in Schultink toward the top, narrow side of the filter bag—because Sauer teaches that the retaining plate of a vacuum cleaner bag can be located in the center of the bag, or toward the top of the bag.  See Sauer [0092].  Selecting the desired distance from the retaining plate to the top of the bag would have been a routine engineering choice.  
Also, when the plate of Schultink that surrounds the inlet 6 is in the middle of the bag 1, the “ratio of a projection (d’) of the retaining plate to the narrow-side join of the vacuum cleaner filter bag, relative to the dimensioning of the retaining plate in the longitudinal direction of the vacuum cleaner bag” would be <0.5, because the plate would be located below the top, narrow side of the bag.   This can be seen in Fig. 2b of the Applicant’s disclosure where d’ is the distance from a portion of the plate to the narrow side SS.  The ratio is d’/L6, with L6  being the length of the plate.  In Fig. 2b, the plate sticks above the narrow side SS of the bag.  As the plate is moved toward the middle of the bag, so that the plate no longer extends above the narrow side SS, d’ gets smaller.  For instance d’ is zero when the plate is flush with the narrow side SS, and d’ becomes negative when the plate is below the narrow side SS.  Therefore, in Schultink, the ratio is negative (i.e., <0.5) because the plate that surrounds inlet 6 is below the top, narrow side of the bag 1.
Additionally, note that claim 1 does not specify that the vacuum cleaner filter bag opens or mechanically unfolds.  But even if it did, this would not likely overcome the prior art, because the unfolding operation of the filter bag would describe its intended use rather than its structure.  See MPEP 2114(II) (manner of operating an apparatus does not differentiate it from the prior art).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nhan et al., US 2005/0132676 A1 and Herndon et al., US 2012/0151705 A1 each illustrate a vacuum cleaner bag with a mounting plate located near the top of the bag.  See Nahn Fig. 1, [0016]; Herndon Figs. 2, 4, [0043].  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776